DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/629,946 filed on 01/09/2020. Claims 1-19 are pending in the office action.

Claim Objections
Claim 10 is objected to because “a conveyor belt” and “an energy charging system” do not have relationship each other. In the other words, there is two different elements/apparatuses and each individual may work independently.
Examiner Notes: Claim 10 should rewrite similar to claim 1 that includes the limitation of claim 11.  
Claim 14 is objected to because it depends itself. (Notes: claim 14 should depended claim 13).
Claim 16 is objected to because it depends itself. (Notes: claim 16 should depended claim 15).
Claim 19 is objected to because it depends itself. (Notes: claim 19 should depended claim 18).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. Pub. 2012/0242160) in view of Depaso (WO 2012/071198).
With respect to claims 1, 10, and 11: Depaso teaches a conveyor belt (‘198, fig. 1, 10); and a resonator comprising a TX resonator disposed along the conveyor belt and a RX resonator mounted on and transported by the conveyor belt (‘198, fig. 8, RX 106 and TX 104, fig. 9, TX 114 and RX 116, to charge energy storage device 124, see the descriptions and also fig. 10-12); and energy charging system for charging an energy storage device 124 (‘198, fig. 9).
Depaso does not teach an impedance matching network in communication with the resonator; and an energy storage device in communication with at least one of the resonator and the impedance matching network; 

wherein energy is transferred from the TX resonator to the RX resonator when the Vcap is less than the Vmin of the energy storage device that can provide energy.
Tseng teaches an energy charging system (‘160, fig. 1-2) comprising: providing a resonator having a TX resonator and a RX resonator (‘160, fig. 2, TX coil 214 and RX coil 218); and providing an impedance matching network that is in communication with the resonator (‘160, fig. 2, impedance adjust network in TX side 226 and RX side 232 communication via 219, par. 40); an energy storage device in communication with at least one of the resonator and the impedance matching network (‘160, fig. 2, battery 236, par. 40); wherein transferring energy from the TX resonator to the RX resonator when the RX resonator has a voltage measure in real-time that is less than a minimum voltage of the RX resonator that can provide energy (‘160, fig. 7 and fig. 8D, and fig. 9, par. 74, par. 79-80, output voltage at a voltage level for powering of receivers 908A-908C have different load conditions via communication signal).
It would have been obvious to one of ordinary skill in the art to combine Tseng and Dapeso to modify the Dapeso’s an energy harvesting device deposited in or on conveyor belt to include the impedance network for adjusting a component of transmitter based on the sensed level of transmit coil voltage to maintain the transmit coil voltage at a constant voltage level that provides efficiently and safely for wireless power transfer to electronic device (‘160, par. 4 and par. 12).
With respect to claims 2 and 12: Depaso and Tseng teach further comprising a charging station and the TX resonator integrated into the charging station (‘198, fig. 2, fig. 8-10; 160, fig. 1-2, fig. 7B).
With respect to claims 3 and 13: Depaso and Tseng teach further comprising a plurality of workpiece pallets and each workpiece pallet comprising the RX resonator (‘198, fig. 8, workpiece 106 have RX resonator 108, and also see fig. 9-11).
With respect to claims 4 and 14: Depaso and Tseng teach wherein the energy storage device is selected from a group consisting of a capacitor, a super-capacitor, a battery, and an ultra-capacitor (‘198, fig. 9, capacitor or battery 124; ‘160, fig. 2, battery/capacitor 236).
With respect to claims 5 and 16: Depaso and Tseng teach wherein the impedance matching network is effective to transfer energy between the TX resonator and the RX resonator at distance between the TX resonator and the RX resonator is a first predetermined distance, and, when a distance between first and subsequent resonators is greater than a diameter of the TX resonator (‘198, fig. 8 and fig. 10, space/distance between TX and RX resonator; ‘160, fig. 1-3, par. 37, par. 44, diameter of coil 325)).
With respect to claims 6, 8, and 15: Depaso and Tseng teach further comprising a processor communicatively coupled to the resonator, the processor is configured to change impedance of at least one of the TX resonator, the first RX resonator, or the subsequent RX resonator to optimize the energy transfer efficiency (‘160, fig. 4-5, controller/processor 415/516, par. 48 and par. 51).
With respect to claims 7 and 17: Depaso and Tseng wherein the distance between the first and the subsequent RX resonators is set to equal to the diameter of the TX resonator if the distance between the first and the subsequent resonator is greater than the diameter of the TX resonator (‘198, fig. 8 and fig. 10, space/distance between TX and RX resonator; ‘160, fig. 1-3, par. 37, par. 44, diameter of coil 325)).
With respect to claims 9 and 18: Depaso and Tseng teach wherein the impedance matching network comprising a switching system (‘160, fig. 5, 512, par. 59).
With respect to claim 19: Depaso and Tseng teach wherein the switching system is a switch capacitor π-matching network (‘160, fig. 6, 626, Pi-filter and also see fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851